Petition by Attorney General for discretionary review of the decision of the Court of Appeals is allowed for the sole purpose of entering the following order which is hereby certified to the Court of Appeals:
*486In its decision in this case arresting judgment against defendants on the charges of possession with intent to sell and deliver cocaine on 10 November 1988, the Court of Appeals relied on State v. Mebane, 101 N.C.App. 119, 398 S.E.2d 672 (1990) rather than the decisions of this Court in State v. Steward, 330 N.C. 607, 411 S.E.2d 376 (1992) and State v. Perry, 316 N.C. 87, 340 S.E.2d 450 (1986).
The decision of the Court of Appeals arresting judgment on the charges of possession with intent to sell and deliver cocaine is vacated and the case is remanded to that court for reconsideration in light of our decision in State v. Steward.
By order of the Court in Conference, this the 30 day of September 1992.